NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                MARINO A. WRIGHT,
                    Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2011-3202
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. AT3443110198-I-1.
               __________________________

              Decided: January 18, 2012
              __________________________

   MARINO A. WRIGHT, of Dublin, Georgia, pro se.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________

   Before LINN, PROST, and O’MALLEY, Circuit Judges.
WRIGHT   v. MSPB                                        2


PER CURIAM.
    Marino A. Wright seeks review of the final decision of
the Merit Systems Protection Board (“Board”) dismissing
as untimely her challenge to the termination of her ex-
cepted service appointment as a Licensed Practical Nurse
(“LPN”) with the Veterans Affairs Medical Center (“VA”).
Wright v. Dep’t of Veterans Affairs, Docket No.
AT3443110198-I-1. Because the Board did not abuse its
discretion, we affirm.
                      BACKGROUND
    Ms. Wright was employed by the VA as an LPN until
May 23, 1997, when she was removed. On April 30, 2009,
Ms. Wright wrote to the Office of Workers’ Compensation
Programs (“OWCP”), asking for her case file, which
OWCP sent her on June 19, 2009. Among the documents
in her case file was her notification of termination. On
November 4, 2009, she wrote to the National Personnel
Records Center, requesting her personnel file for her
employment stating that “[t]he date of employment at this
facility is Nov. 1993-May 1997.” On June 8, 2010, Ms.
Wright filed an application for disability retirement
benefits with the Office of Personnel Management
(“OPM”). On September 7, 2010, OPM denied her appli-
cation as not timely filed within one year of her separa-
tion from service on May 23, 1997.
    On October 1, 2010, Ms. Wright appealed the decision
from OPM and her termination to the Board. The appeal
was assigned to an administrative judge. On November
22, 2010, the administrative judge issued an Order on
Timeliness that required Ms. Wright to show good cause
for her delay in filing her appeal of her termination,
which appeared to be 4,870 days late. Ms. Wright re-
sponded that she was only just now filing her appeal
because she was never sent notice of her termination and
3                                            WRIGHT   v. MSPB


did not know of her termination until receiving her per-
sonnel file in November 2009.
     On December 16, 2010, the administrative judge is-
sued an initial decision, dismissing Ms. Wright’s appeal
as untimely filed. He found her claim that she did not
know of her termination until she received her personnel
file in November 2009 not credible given that she cited
her May 1997 termination in her written request for these
documents. He also determined that she had not exer-
cised reasonable prudence in filing her appeal thirteen
years after her termination and did not show any un-
avoidable casualty, misfortune, or circumstances beyond
her control that could have prevented a timely filing.
Thus, he found that Ms. Wright had not met her burden
of proving by a preponderance of evidence that she had
good cause for her delay in filing.
    In her petition for review of the administrative judge’s
dismissal, Ms. Wright made no objections to the adminis-
trative judge’s decision, but asked for further review
because she mistakenly provided the incorrect date for
her receipt of notice of her termination. She clarified that
she first received notice of her termination in a packet of
documents sent to her on June 19, 2009. On June 28,
2011, the Board denied her petition for review, holding
that there was no new, previously unavailable evidence
and that the administrative judge made no error in law or
regulation that affects the outcome.
                        DISCUSSION
    The scope of review in an appeal from a Board deci-
sion is limited. We can only set aside a Board’s decision if
it was “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
WRIGHT   v. MSPB                                         4


dence.” 5 U.S.C. § 7703(c); see Briggs v. Merit Sys. Prot.
Bd., 331 F.3d 1307, 1311 (Fed. Cir. 2003).
     Pursuant to 5 C.F.R. § 1201.22(b)(1), an appeal must
be filed with the Board no later than thirty days after
either the effective date of the action being appealed or
the appellant’s receipt of the agency’s decision, whichever
is later. If an appellant does not submit its appeal within
this timeframe, it will be dismissed as untimely unless
the appellant can show good cause for the delay. 5 C.F.R.
§ 1201.22(c). The finding of good cause “is a matter
committed to the Board’s discretion and this court will not
substitute its own judgment for that of the Board.” Men-
doza v. Merit Sys. Prot. Bd., 966 F.2d 650, 653 (Fed. Cir.
1992) (en banc). The appellant bears the burden of dem-
onstrating an excusable delay by showing an exercise of
due diligence or ordinary prudence under the circum-
stances. Id. When evaluating whether the appellant’s
burden is met, the Board should consider the length of the
delay, whether the appellant was notified of the time
limit, the existence of circumstances beyond the appel-
lant’s control that affected her ability to comply with the
deadline, the appellant’s negligence, if any, and any
unavoidable casualty or misfortune that may have pre-
vented timely filing. See Zamot v. Merit Sys. Prot. Bd.,
332 F.3d 1374, 1377 (Fed. Cir. 2003).
    The Board acted within its discretion in dismissing
the appeal as untimely because several factors weighed
against finding good cause for Ms. Wright’s delay. First,
the Board found that Ms. Wright’s claim that she did not
receive her notice of termination until November 2009
lacked credibility, and thus determined that the thirty
day time limit for filing her appeal began to toll on May
27, 1997. This credibility determination is “virtually
unreviewable on appeal.” See Bieber v. Dep’t of the Army,
287 F.3d 1358, 1364 (Fed. Cir. 2002). Given the inconsis-
5                                           WRIGHT   v. MSPB


tency between her claims and the evidence, the Board was
within its discretion in finding her lacking credibility. 1
Thus, the length of Ms. Wright’s delay—thirteen years—
correctly weighed against a finding of good cause. Fur-
thermore, Ms. Wright did not provide any evidence that
she acted diligently in the thirteen year interim. She also
did not identify any circumstances beyond her control
that prevented her from appealing at any point during the
thirteen years. Thus, we affirm the Board’s holding that
Ms. Wright did not show good cause for her delay in filing
her appeal.
                          COSTS
    Each party shall bear its own costs.
                       AFFIRMED




       1     Even if Ms. Wright was found credible, and
the November 2009 date claimed in her initial appeal or
the June 2009 date claimed in her petition for review was
the first time she received notice of her termination, her
October 2010 appeal would still be untimely. See Gordy v.
Merit. Sys. Prot. Bd., 736 F.2d 1505, 1508 (Fed. Cir. 1984)
(holding that when an employee is not provided with
notice of termination and appeal rights by an employing
agency, a dismissal based on untimeliness may be proper
if the employee fails to act promptly and within the al-
lowable time limits after he or she becomes aware of those
rights).